     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 1 of 18 Page ID #:1




 1   Gillian L. Wade (SBN 229124)
     Sara Avila (SBN 263213)
 2
     Marc A. Castaneda (SBN 299001)
 3   MILSTEIN JACKSON
     FAIRCHILD & WADE, LLP
 4
     10250 Constellation Blvd., Suite 1400
 5   Los Angeles, CA 90067
     Telephone: (310) 396-9600
 6   Facsimile: (310) 396-9635
 7   Email: gwade@mjfwlaw.com
            savila@mjfwlaw.com
 8          mcastaneda@mjfwlaw.com
 9
     Hassan A. Zavareei (SBN 181547)
10   TYCKO & ZAVAREEI LLP
11   1828 L Street NW, Suite 1000
     Washington, D.C. 20036
12   Telephone: (202) 973-0900
13   Facsimile: (202) 973-0950
     Email: hzavareei@tzlegal.com
14
15   Additional Counsel on Signature Page

16   Attorneys for Plaintiffs and the Proposed Class
17
                     IN THE UNITED STATES DISTRICT COURT
18                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
20   CAMBRIEN SNYDER, on behalf of herself
     and all others similarly situated,                Case No. __________________
21
22                  Plaintiff,
23   v.                                                CLASS ACTION COMPLAINT

24   GRUPO AEROMÉXICO S.A.B. DE C.V., and              JURY TRIAL DEMANDED
25   AEROVÍAS DE MÉXICO, S.A. DE C.V.,
     d/b/a AEROMÉXICO,
26
27                     Defendants.
28
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 2 of 18 Page ID #:2




 1                                 CLASS ACTION COMPLAINT
 2              Plaintiff Cambrien Snyder (“Mrs. Snyder” or “Plaintiff”), on behalf of herself
 3   and all others similarly situated, by and through undersigned counsel, files this Class
 4   Action Complaint against Defendants Grupo Aeroméxico S.A.B. de C.V. and
 5   Aerovías de México, S.A. de C.V., d/b/a Aeroméxico (collectively, “Aeromexico” or
 6   “Defendants”), and alleges the following:
 7                    INTRODUCTION AND FACTUAL BACKGROUND
 8              1.    Aeromexico is a major international passenger airline and flag carrier of
 9   Mexico. Aeromexico typically operates more than 600 daily flights to more than 80
10   destinations in Mexico, the United States, Canada, Latin America, Europe, and Asia.
11   But this year, Aeromexico has responded to a sudden drop in demand for passenger air
12   travel by canceling scores of scheduled flights.
13              2.    Under the terms of both Aeromexico’s uniform contracts with their
14   customers, when the airline cancels a flight, the airline must either re-accommodate
15   passengers on the next available flight or refund the passengers. Aeromexico has
16   breached their contracts with thousands of paying customers by offering credits for
17   future travel on the airline instead of providing refunds for flights canceled by the
18   airline.
19                              Declining Demand in Light of Novel
20                    Coronavirus Severely Impacts Aeromexico’s Operation
21              3.    On December 31, 2019, governmental entities in Wuhan, China confirmed
22   that health authorities were treating dozens of cases of a mysterious, pneumonia-like
23   illness. Days later, researchers in China identified a new virus that had infected dozens
24   of people in Asia, subsequently identified and referred to as the novel coronavirus, or
25   SARS-CoV-2. The illness caused by the virus has been termed COVID-19. By January
26   21, 2020, officials in the United States were confirming the first known domestic cases
27   of COVID-19.
28              4.    Due to an influx of thousands of new cases in China, on January 30, 2020,
                                   CLASS ACTION COMPLAINT
                                              2
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 3 of 18 Page ID #:3




 1   the World Health Organization officially declared COVID-19 as a “public health
 2   emergency of international concern.”
 3         5.      On March 11, 2020, the World Health Organization declared COVID-19
 4   a pandemic.
 5         6.      In efforts to curb the spread of the virus, federal, state and local
 6   governments have implemented temporary travel restrictions and guidelines advising
 7   against essential travel. In the United States, the federal government has limited travel
 8   from China, Europe, and the United Kingdom, permitting only the return of U.S.
 9   citizens and permanent residents. The Department of State also advised on March 19,
10   2020, that U.S. citizens should temporarily avoid all international travel—including to
11   Mexico, one of the most popular international destinations for American tourists—with
12   the exception that U.S. residents abroad should arrange for immediate return to the
13   United States where possible.
14         7.      State and local governments have also restricted local travel. On March 16,
15   2020, seven counties in the San Francisco, California area announced shelter-in-place
16   orders to reduce local traffic to activities necessary to perform “essential” activities.
17   Other states, counties, and municipalities have since implemented similar shelter-in-
18   place orders, and as of the drafting of this Class Action Complaint, at least 316 million
19   people in at least 42 states, three counties, nine cities, the District of Columbia, and
20   Puerto Rico are living under such orders or advisories.
21         8.      In addition to health and safety concerns, people across the country are
22   facing increasing economic stress due to the novel coronavirus, including unemployment
23   levels not seen since the Great Depression.
24         9.      As the travel limitations, virus fears, and economic uncertainties mounted,
25   consumer demand for air travel, particularly leisure and non-essential business travel,
26   quickly declined. In response to this declining demand, Aeromexico has canceled many
27   flights to avoid flying planes with too many empty seats to be profitable.
28         10.     The main way that airlines like Aeromexico determine operational capacity
                                CLASS ACTION COMPLAINT
                                           3
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 4 of 18 Page ID #:4




 1   (i.e., how many flights it markets and flies) is by looking at passenger “load factors” on
 2   each route. Load factors measure the percentage of seats filled by paying passengers on
 3   an aircraft (or a set of aircraft) scheduled to depart. Load factors can be determined for
 4   an overall schedule (all flights to all destinations), for particular routes (all flights between
 5   two airports), or for particular flight service (a specific scheduled flight with its own
 6   flight number). If load factors fall too low, airlines will determine that operating flight
 7   service as scheduled would not be profitable (or otherwise economically desirable) and
 8   will then typically modify the schedule—including by canceling previously scheduled
 9   flights.
10          11.    Aeromexico’s overall load factor is typically around 81 to 82%. But
11   declining demand related to COVID-19 has brought the airline’s load factors down
12   significantly, and Aeromexico has canceled thousands of flights in response.
13          12.    In March 2020, Aeromexico’s load factor fell to 64.8%—18.6 percentage
14   points down from March 2019. 1 The airline transported 51.4% fewer passengers on
15   international flights in March 2020 than it did in March 2019.
16          13.    In response to the rapidly declining demand for passenger air travel,
17   Aeromexico announced to its crewmembers on March 19, 2020, that it would cut 50%
18   of its international flights. 2 A week later, Aeromexico announced to its crewmembers
19   that it would ground at least half of its fleet of 125 aircraft in April due to reduced
20   demand for flights. 3
21          14.    Defendants need to carefully plan flight routes and schedules to ensure that
22
23   1
       Grupo Aeromexico, Aeromexico Reports March 2020 Traffic Results (last visited April 16,
     2020), https://aeromexico.com/cms/sites/default/files/March_2020_Op_Stat.pdf.
24   2
       Aeromexico to slash flights over coronavirus shock: memo, REUTERS (March 19, 2020),
25   https://www.reuters.com/article/us-healthcare-coronavirus-aeromexico-
     idUSKBN21706W.
26   3
       Aeromexico to ground half of its fleet by April because of coronavirus: internal memo, REUTERS
27   (March 25, 2020), https://www.reuters.com/article/health-coronavirus-mexico-
     aeromexico-idUSL1N2BI31J.
28
                                  CLASS ACTION COMPLAINT
                                             4
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 5 of 18 Page ID #:5




 1   aircraft are available for scheduled departures from various airports within the airline’s
 2   network. Large scale cancellations, such as those made by Aeromexico in light of
 3   declining demand related to COVID-19, must therefore be carefully planned well in
 4   advance of the scheduled flights.
 5          15.    Despite their self-imposed obligations to notify passengers of cancellations
 6   and other flight schedule changes within 30 minutes of becoming aware of such
 7   changes, 4 Aeromexico has been withholding cancellation notifications from customers
 8   for weeks after canceling the customers’ flights. Aeromexico is often waiting until the
 9   day before, or even the day of, a canceled flight to notify customers that the airline has
10   canceled the flight.
11             Aeromexico Offers Customers Credit Where Refunds Are Due
12          16.    When Aeromexico cancels a flight, their contracts with their passengers
13   require the airline to either (1) rebook passengers on the next available flight to their
14   destination; or (2) provide a full refund. The contract terms governing cancellations by
15   the airline do not give Aeromexico the option of providing customers with a “credit”
16   for future travel on the airline instead of a refund.
17          17.    Nevertheless, after canceling at least 50% of their scheduled flights,
18   Aeromexico has offered many of their canceled passengers only two options: (1) rebook
19   your flight to a route that the airline has not canceled, or (2) obtain travel credit.
20          18.    Instead of following the terms of its contracts, Aeromexico is unilaterally
21   pushing credits or vouchers on customers, making it impossible for many customers to
22   request refunds, and denying refunds when legitimate requests are made.
23          19.    While Aeromexico is focused on taking any and all self-help measures they
24   can to preserve their own cashflow, customers who are owed refunds after the airline
25   failed to transport them to their destinations are suffering financially.
26          20.    Aeromexico is placing their concern for their own financial stability ahead
27
     4
      See Aeromexico, Customer Service Plan, § B (last updated August 18, 2011),
28   https://aeromexico.com/en-us/legal-information.
                            CLASS ACTION COMPLAINT
                                             5
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 6 of 18 Page ID #:6




 1   of the significant economic impacts its consumers are facing in this unprecedented
 2   economic downturn. In just over one month, over 22 million people have applied for
 3   unemployment benefits in the United States, and the U.S. unemployment rate has
 4   climbed to over 20%—the worst it has been since the Great Depression. As many as
 5   one-third of the 40 million renters in the U.S. are unable to make their rent, and millions
 6   of people with home mortgages will likely face foreclosure. Now more than ever,
 7   customers whose flights or reservations have been canceled by Aeromexico need the
 8   prompt refunds to which they are entitled.
 9          21.   Since March 2020, Aeromexico has made updates to their website to alert
10   customers of their options to cancel and rebook their flights (i.e., highlighting the
11   policies for cancellations by the customer and directing customers to streamlined
12   procedures to make such cancellations). But, despite the thousands of flights canceled
13   by the airline, Aeromexico failed to include in these website updates clear statements of
14   the policies and procedures for cases where the airline has canceled a customer’s flight.
15   Aeromexico has similarly failed to highlight and provide ample resources to allow
16   canceled passengers to request or obtain the refunds they are owed under the contracts.
17   And, when customers finally reach a webpage or customer service representative
18   regarding their options, they are met with Aeromexico’s misinformation about the
19   refunds to which the customers are entitled.
20          22.   In addition, even though Aeromexico knows which flights they have
21   canceled days or weeks in advance of scheduled departures—Aeromexico has failed to
22   send prompt cancellation notifications to customers with reservations on the canceled
23   flights.
24          23.   As numerous customers complained about Aeromexico and other airlines’
25   recent practice of refusing to refund consumers for flights canceled by the airlines, the
26   DOT issued an Enforcement Notice Regarding Refunds by Carriers Given the
27   Unprecedented Impact of the COVID-19 Public Health Emergency on Air Travel
28   (“DOT Notice”). The DOT Notice provides that the airlines must refund tickets if they
                                CLASS ACTION COMPLAINT
                                           6
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 7 of 18 Page ID #:7




 1   cancel flights due to the novel coronavirus:
 2         The U.S. Department of Transportation’s Office of Aviation
 3         Enforcement and Proceedings (Aviation Enforcement Office), a unit
           within the Office of the General Counsel, is issuing this notice to remind
 4
           the traveling public, and U.S. and foreign carriers, operating at least one
 5         aircraft having a seating capacity of 30 or more seats, that passengers
 6         should be refunded promptly when their scheduled flights are cancelled
           or significantly delayed. Airlines have long provided such refunds,
 7         including during periods when air travel has been disrupted on a large
 8         scale, such as the aftermath of the September 11, 2001 attacks, Hurricane
           Katrina, and presidentially declared natural disasters. Although the
 9
           COVID-19 public health emergency has had an unprecedented impact on
10         air travel, the airlines’ obligation to refund passengers for cancelled
11         or significantly delayed flights remains unchanged.

12         The Department is receiving an increasing number of complaints and
           inquiries from ticketed passengers, including many with non-refundable
13         tickets, who describe having been denied refunds for flights that were
14         cancelled or significantly delayed. In many of these cases, the passengers
           stated that the carrier informed them that they would receive vouchers or
15
           credits for future travel. But many airlines are dramatically reducing their
16         travel schedules in the wake of the COVID-19 public health emergency.
17         As a result, passengers are left with cancelled or significantly delayed
           flights and vouchers and credits for future travel that are not readily
18         usable.
19         Carriers have a longstanding obligation to provide a prompt refund to a
20         ticketed passenger when the carrier cancels the passenger’s flight or makes
           a significant change in the flight schedule and the passenger chooses not
21
           to accept the alternative offered by the carrier. The longstanding
22         obligation of carriers to provide refunds for flights that carriers cancel or
23         significantly delay does not cease when the flight disruptions are outside
           of the carrier’s control (e.g., a result of government restrictions). The focus
24         is not on whether the flight disruptions are within or outside the carrier’s
25         control, but rather on the fact that the cancellation is through no fault of
           the passenger. Accordingly, the Department continues to view any
26         contract of carriage provision or airline policy that purports to deny
27         refunds to passengers when the carrier cancels a flight, makes a significant
           schedule change, or significantly delays a flight to be a violation of the
28
                                CLASS ACTION COMPLAINT
                                           7
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 8 of 18 Page ID #:8




 1         carriers’ obligation that could subject the carrier to an enforcement
           action. 5
 2
 3                (emphasis added).
 4         24.    Thus, Aeromexico’s failure to provide prompt refunds for canceled flights
 5   violates not only their own contracts, but also federal law.
 6
 7                       PARTIES, JURISDICTION, AND VENUE
 8         25.    Plaintiff Cambrien Snyder is a California Citizen who resides in Los
 9   Angeles County, California.
10         26.    Defendant Aerovías de México, S.A. de C.V., d/b/a Aeroméxico, is a
11   Mexican corporation with its principal place of business located at Paseo de la Reforma
12   243, Mexico City, Mexico.
13         27.    Defendant Grupo Aeromexico, S.A.B. de C.V. is a Mexican corporation
14   with its principal place of business located at Paseo de la Reforma 243, Mexico City,
15   Mexico. Grupo Aeromexico, S.A.B. de C.V. is a holding company. Aerovías de México,
16   S.A. de C.V., is its principal wholly owned mainline operating subsidiary. Defendant
17   Grupo Aeromexico, S.A.B. de C.V.’s United States headquarters are located at 3663
18   North Sam Houston Parkway East, Suite 500, Houston, Texas 77032.
19         28.    Defendants Aerovías de México, S.A. de C.V., and Grupo Aeromexico,
20   S.A.B. de C.V., are collectively called “Aeromexico.”
21         29.    Aeromexico operates six daily round-trip flights between LAX and Mexico
22   City, as well as a number of other flights from LAX to other destinations, including
23   flights to Guadalajara, Cancun, and Monterrey.
24         30.    This Court has subject matter jurisdiction pursuant to the Class Action
25   Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy
26   5
      U.S. Dep’t of Transportation, Enforcement Notice Regarding Refunds by Carriers
27   given the Unprecedented Impact of the COVID-19 Public Health Emergency on Air
     Travel (Apr. 3, 2020), https://www.transportation.gov/sites/dot.gov/files/2020-
28   04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf.
                                CLASS ACTION COMPLAINT
                                              8
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 9 of 18 Page ID #:9




 1   exceeds the sum of $5,000,000 exclusive of interest and costs, there are more than 100
 2   putative class members, and minimal diversity exists because many putative class
 3   members are citizens of a different state than Defendants.
 4          31.    Jurisdiction is also proper under Article 33 of the Convention for the
 5   Unification of Certain Rules for International Carriage by Air (Montreal Convention).
 6   Defendants have a place of business in the United States through which the contract
 7   was made. In addition, the place of destination of Plaintiff’s round-trip air travel ticket
 8   is in the United States, and specifically in this District.
 9          32.    Venue is proper in this Court pursuant to 28 U.S.C. §1391, because this
10   is the judicial district in which a substantial part of the events giving rise to the claims
11   asserted herein occurred. Aeromexico, at all relevant times, maintained offices and
12   engaged in significant business operations in this District.
13                                 GENERAL ALLEGATIONS
14                                   Aeromexico’s Contract

15          33.    Aeromexico’s Contract of Carriage applies to all tickets for flights
16   operated by Aeromexico, as well as to all flights marketed by Aeromexico and operated
17   by codeshare partners. Additionally, Aeromexicos’s Customer Service Plan applies “to
18   all international itineraries, for flights to and from the United States.” See Exhibit A,
19   Aeromexico Contract of Carriage, including Customer Service Plan
20   (“Aeromexico Contract”).
21          34.    The Aeromexico Contract provides: “The Carrier may cancel the route
22   without prior notice, being bound to protect the passenger in the services of other
23   airlines if possible or to reimburse the fare in the corresponding segment not being
24   used, in terms of article 52 of the Law of Civil Aviation, and subject to the procedures
25   established by the Carriers regarding involuntary changes and reimbursements.” Ex. A,
26
27
28
                                 CLASS ACTION COMPLAINT
                                            9
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 10 of 18 Page ID #:10




 1    Contract of Carriage § 5.3. 6
 2           35.    In addition, the Customer Service Plan component of the Aeromexico
 3    Contract provides that Aeromexico’s “Refund Department will process an eligible
 4    refund to the original form of payment within 7 days (credit/debit cards) or within 20
 5    days (all other) from the date we receive your request.” Ex. A, Customer Service Plan §
 6    E.
 7           36.    Despite the clear terms of the Aeromexico Contract, Aeromexico has
 8    failed to provide customers with refunds for flights that the airline canceled and has
 9    instead attempted to force customers to accept credits instead of refunds, going so far
10    as to deny explicit refund requests.
11          Aeromexico Fails to Refund Mrs. Snyder after Canceling Her Flight
12           37.    On or about February 1, 2020, Plaintiff and her husband purchased
13    round-trip tickets from Aeromexico for themselves and their three children for travel
14    from Los Angeles, California, to Puerto Vallarta, Mexico, on April 4, 2020, and from
15    Puerto Vallarta to Los Angeles on April 9, 2020. For each ticket, Plaintiff paid a cash
16    fare of $859.84, including taxes and fees, using a credit card.
17           38.    Plaintiff made the purchase through Aeromexico’s United States website.
18           39.    On the morning of April 3, 2020, one day before her family’s outbound
19    flight to Puerto Vallarta was scheduled to take off, Plaintiff received an email from
20    Aeromexico informing her that her April 4 flight to Puerto Vallarta had been canceled.
21    In this cancellation email, Aeromexico did not offer to rebook Plaintiff on the next
22    available flight. Nor did Aeromexico offer Plaintiff a refund of the fare she paid for the
23    flight or give Plaintiff the option of requesting a refund. Instead, Aeromexico’s
24    cancellation email only offered a credit for future travel.
25
      6
       Article 52 of the Mexico’s Civil Aviation Law, which is incorporated into the
26    Aeromexico Contract, was amended in 2017 and no longer applies to flight
27    cancellations attributable to airlines. See Ley de Aviación Civil (Civil Aviation Law)
      [LAC] art. 52, Diario Oficial de la Federación [DOF] 12-05-1995, última reforma
28    DOF 18-06-2018 (Mex.).
                                  CLASS ACTION COMPLAINT
                                                    10
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 11 of 18 Page ID #:11




 1           40.    Plaintiff then called the Customer Service number provided by
 2    Aeromexico to inquire about the status of her flight and, assuming it was canceled, to
 3    request a refund.
 4           41.    On the call with Aeromexico Customer Service, Plaintiff requested a
 5    refund. The airline’s Customer Service department denied Plaintiff’s request, stating
 6    that Aeromexico could only offer a heavily restricted “voucher,” good for one year
 7    from the date of issue, or an “open ticket” (credit) equal in value for the roundtrip ticket
 8    purchased, valid for travel through February 28, 2021.
 9           42.    In sum, despite the fact that Plaintiff could not take the flight she booked
10    because Aeromexico canceled it, Aeromexico failed to provide a refund to Plaintiff and,
11    instead, only offered Plaintiff a credit for use on a future flight.
12                              CLASS ACTION ALLEGATIONS
13           43.    Pursuant to Fed. R. Civ. P. 23(a), (b)(1), (b)(2) and (b)(3), as applicable,
14    Plaintiff seeks certification of the following nationwide Class:
15                  All persons in the United States who purchased tickets for travel
16                  on an Aeromexico, Aeromexico Connect, or Aeromexico Contigo
17                  flight scheduled to operate from March 1, 2020 through the date of
18                  a class certification order, whose flight(s) were canceled by the
19                  airline, and who were not provided a refund. (“Class” or “Proposed
20                  Class”).
21           44.    Excluded from the Class are Defendants, any entity in which Defendants
22    have a controlling interest, and Defendants’ officers, directors, legal representatives,
23    successors, subsidiaries, and assigns. Also excluded from the Class are any judicial
24    officer presiding over this matter, members of their immediate family, and members of
25    their judicial staff, and any Judge sitting in the presiding court system who may hear an
26    appeal of any judgment entered. Also excluded from the Class is any person who was
27    reaccommodated and transported to their ticketed destination by Defendants or their
28
                                  CLASS ACTION COMPLAINT
                                             11
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 12 of 18 Page ID #:12




 1    agents on the next available flight and within a reasonable time of the original ticketed
 2    departure time.
 3           45.     Plaintiff reserves the right to amend or modify the Class definition with
 4    greater specificity or division after having had an opportunity to conduct discovery.
 5           46.     The Proposed Class meets the criteria for certification under Rule 23(a),
 6    (b)(1), (b)(2), (b)(3) and (c)(4).
 7           47.     Risk of Inconsistent or Varying Adjudications. Fed. R. Civ. P.
 8    23(b)(1). As the proposed class members include thousands of persons across all 50
 9    states, there is significant risk of inconsistent or varying adjudications with respect to
10    individual class members that would establish incompatible standards of conduct for
11    the Defendants. For example, declaratory relief may be entered in multiple cases, but
12    the ordered relief may vary, causing Defendants to have to choose the court order with
13    which they will comply.
14           48.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the
15    members of the Class are so numerous and geographically dispersed that the joinder of
16    all members is impractical. While the exact number of class members is unknown to
17    Plaintiff at this time, it is believed that the Class is comprised of tens of thousands if
18    not hundreds of thousands of members geographically dispersed throughout the United
19    States. Affected consumer’s names and addresses are available from Defendants’
20    records, and class members may be notified of the pendency of this action by
21    recognized, court-approved notice dissemination methods, which may include
22    electronic mail, U.S. Mail, internet notice, and/or published notice.
23           49.     Predominance of Common Issues. Fed. R. Civ. P. 23(a)(2) and
24    (b)(3). Consistent with Rule 23(a)(2) and with 23(b)(3)’s predominance requirement,
25    this action involves common questions of law and fact that predominate over any
26    questions affecting individual class members. The common questions include:
27           a.      Whether Aeromexico’s conduct breaches their Contract of Carriage;
28
                                    CLASS ACTION COMPLAINT
                                               12
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 13 of 18 Page ID #:13




 1           b.     Whether Defendants are required to give a refund, rather than credit on a
 2                  future flight when they cancel a flight and cannot reaccommodate the
 3                  passengers within a reasonable time of the original flight schedule;
 4           c.     Whether Plaintiff and members of the Class are entitled to damages, costs,
 5                  or attorneys’ fees from Defendants;
 6           d.     Whether Plaintiff and members of the Class are entitled to compensatory
 7    damages.
 8           50.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of other
 9    Class members’ claims because Plaintiff and members of the Class were subjected to
10    the same unlawful conduct and damaged in the same way. Defendants’ conduct that
11    gave rise to the claims of Plaintiff and other Class members (i.e., canceling flights
12    without giving refunds in breach of Aeromexico’s uniform Contracts of Carriage) is the
13    same for all members of the Class.
14           51.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4),
15    Plaintiff is an adequate representative of the Class because Plaintiff is a member of the
16    Class and is committed to pursuing this matter against Defendants to obtain relief for
17    the Class. Plaintiff has no conflicts of interest with the Class. Plaintiff’s counsel are
18    competent and experienced in litigating class actions, including extensive experience in
19    litigating consumer claims. Plaintiff intends to vigorously prosecute this case and will
20    fairly and adequately protect the interests of the Class.
21           52.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a
22    class action is superior to any other available means for the fair and efficient
23    adjudication of this controversy, and no unusual difficulties are likely to be encountered
24    in the management of this class action. The purpose of the class action mechanism is
25    to permit litigation against wrongdoers even when damages to individual plaintiffs and
26    class members may not be sufficient to justify individual litigation. Here, the damages
27    suffered by Plaintiff and the Class members are relatively small compared to the burden
28    and expense required to individually litigate their claims against Defendants, and thus,
                                 CLASS ACTION COMPLAINT
                                            13
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 14 of 18 Page ID #:14




 1    individual litigation to redress Defendants’ wrongful conduct would be impracticable.
 2    Individual litigation by each Class member would also strain the court system.
 3    Moreover, individual litigation creates the potential for inconsistent or contradictory
 4    judgments and increases the delay and expense to all parties and the court system. By
 5    contrast, the class action device presents far fewer management difficulties and provides
 6    the benefits of a single adjudication, economies of scale, and comprehensive
 7    supervision by a single court.
 8          53.    Declaratory Relief. Class certification is also appropriate under Rule
 9    23(b)(2) and (c). Defendants, through their uniform conduct, acted or refused to act on
10    grounds generally applicable to the Class as a whole, making injunctive and declaratory
11    relief appropriate to the Class as a whole. Moreover, Defendants continue to offer
12    credits instead of refunds to Plaintiff and Class members for flights that they cancel,
13    thus making declaratory relief a live issue and appropriate to Class as a whole.
14                        COUNT I - BREACH OF CONTRACT
15            (brought by Plaintiff on behalf of herself and the Proposed Class)
16
            54.    Plaintiff realleges and reincorporates the allegations in paragraphs 1
17
      through 53 above as if fully set forth herein.
18
            55.    This claim for breach of contract damages or, in the alternative, specific
19
      performance of the contract’s refund terms, is based on Aeromexico’s breaches of their
20
      uniform Contract of Carriage, including their Customer Service Plan applicable to
21
      flights to or from the United States (“Aeromexico Contract”).
22
            56.    Plaintiff, along with all putative class members, entered into an
23
      Aeromexico Contract with Aeromexico for the provision of air travel in exchange for
24
      payment. The Aeromexico Contract was drafted by Aeromexico.
25
            57.    Plaintiff, and all putative members of the Class performed under the
26
      Aeromexico Contract, specifically, by tendering payment for tickets on Aeromexico
27
      flights or on flights marketed by Aeromexico and operated by its codeshare partners,
28
                                 CLASS ACTION COMPLAINT
                                            14
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 15 of 18 Page ID #:15




 1    and by complying with all conditions precedent under the Contract.
 2          58.    Due to Aeromexico’s cancellation of their flights, Plaintiff, and all putative
 3    class members cannot use their airline tickets through no fault of their own and they
 4    are not getting the benefit of their bargain with Aeromexico.
 5          59.    Under the terms of the Contract of Carriage drafted by Aeromexico,
 6    Plaintiff and putative class members are entitled to refunds because Aeromexico
 7    canceled their flights and did not reaccommodate the customers on the next available
 8    flight. Ex. A, § 5.3. By failing to provide refunds, Aeromexico has breached their
 9    Contract of Carriage.
10          60.    Aeromexico has further breached the Aeromexico Contracts by
11    attempting to force passengers into accepting travel credits rather than promptly
12    providing refunds for canceled tickets to the original form of payment. Ex. A, Customer
13    Service Plan § E.
14          61.    As a result of Aeromexico’s breaches of contract, Plaintiff and the putative
15    class members have incurred damages in an amount to be proven at trial.
16              COUNT II - BREACH OF COVENANT OF GOOD FAITH
17                                  AND FAIR DEALING
              (brought by Plaintiff on behalf of herself and the Proposed Class )
18
19          62.    Plaintiff realleges and reincorporates the allegations in paragraphs 1
20    through 61 above as if fully set forth herein.
21          63.    The Aeromexico Contract is subject to an implied covenant of good faith
22    and fair dealing, which is implied in all contracts unless the parties contract out of the
23    implied covenant by agreeing to other terms that disclaim, waive, or override the
24    covenant. The parties to the Aeromexico Contract had the ability to disclaim, waive, or
25    override the covenant in the contract, but they did not do so. The parties thus
26    voluntarily entered into the Aeromexico Contract, including its implied covenant of
27    good faith and fair dealing.
28          64.    Plaintiff and members of the Class have performed all conditions,
                                 CLASS ACTION COMPLAINT
                                            15
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 16 of 18 Page ID #:16




 1    covenants, and promises required to be performed on their part in accordance with the
 2    terms and conditions of the Aeromexico Contract.
 3           65.    Under the implied covenant, Aeromexico was obligated to act fairly and
 4    in good faith to perform the terms of the Aeromexico Contract, including the terms
 5    requiring them to refund passengers whose flights were canceled by the airline and who
 6    were not reaccommodated by the airline on the next available flight. Aeromexico was
 7    also obligated to interact with canceled passengers in accord with the covenant of good
 8    faith and fair dealing, meaning Aeromexico would not do anything to unfairly interfere
 9    with the rights of Plaintiff and the Class to receive the benefits of the contract.
10           66.    Aeromexico’s acts described in this Complaint reflect a failure by
11    Aeromexico to perform the promises required by the Aeromexico Contract in accord
12    with the covenant of good faith and fair dealing. Although Aeromexico has canceled
13    thousands of flights, they have failed to provide the cooperation necessary to allow
14    Plaintiff and members of the Class to perform under the contract’s flight cancellation
15    and refund provisions, which provide that Plaintiff and the Class are entitled to refunds
16    if they were not rebooked (to their satisfaction) on the next available flight. Instead,
17    Aeromexico has provided Plaintiff and Class members with unfair and inaccurate
18    information regarding their refund options under the Aeromexico Contract, including
19    by withholding information from class members about known flight cancellations and
20    by insisting that canceled customers are only entitled to vouchers or credits, not refunds.
21           67.    In failing to perform under their contracts fairly or in good faith,
22    Aeromexico has breached the covenant of good faith and fair dealing. As a result of
23    Aeromexico’s failures to deal fairly or in good faith, Plaintiff and the putative class
24    members have incurred damages in an amount to be proven at trial.
25                                  REQUEST FOR RELIEF
26       WHEREFORE, Plaintiff, individually and on behalf of all putative Class
27    members, respectfully requests that the Court enter judgment in their favor and
28    against Defendant as follows:
                                 CLASS ACTION COMPLAINT
                                            16
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 17 of 18 Page ID #:17




 1       A. For an Order determining at the earliest possible time that this matter may
 2          proceed as a class action under Rule 23 and certifying this case as such;
 3       B. For herself and each Class member their actual compensatory damages, or in
 4          the alternative, for specific performance of the refund provisions of the
 5          Contract of Carriage;
 6       C. For reasonable attorneys’ fees and costs of suit;
 7       D. For pre-judgment interest; and
 8       E. Such further and other relief the Court deems reasonable and just.
 9                                       JURY DEMAND
10       Plaintiff, on behalf of herself and the Class of all others similarly situated, hereby
11    demands a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules
12    of Civil Procedure.
13    Dated: April 20, 2020                            Respectfully submitted,
14
15
                                                       Gillian L. Wade (SBN 229124)
16
                                                       Sara Avila (SBN 263213)
17                                                     Marc A. Castaneda (SBN 299001)
                                                       MILSTEIN JACKSON
18
                                                       FAIRCHILD & WADE, LLP
19                                                     10250 Constellation Blvd., Suite 1400
                                                       Los Angeles, CA 90067
20                                                     Telephone: (310) 396-9600
21                                                     Facsimile: (310) 396-9635
                                                       Email:        gwade@mjfwlaw.com
22                                                            savila@mjfwlaw.com
23                                                            mcastaneda@mjfwlaw.com
24                                             Hassan A. Zavareei (SBN 181547)
25                                             TYCKO & ZAVAREEI LLP
                                               1828 L Street NW, Suite 1000
26                                             Washington, D.C. 20036
27                                             Telephone: (202) 973-0900
                                               Facsimile: (202) 973-0950
28                                             Email: hzavareei@tzlegal.com
                                 CLASS ACTION COMPLAINT
                                            17
     Case 2:20-cv-03649-PA-MAA Document 1 Filed 04/20/20 Page 18 of 18 Page ID #:18




 1
                                              V Chai Oliver Prentice (SBN 309807)
 2                                            TYCKO & ZAVAREEI LLP
                                              1970 Broadway, Suite 1000
 3
                                              Oakland, CA 94612
 4                                            Telephone: (510) 250-3316
                                              Facsimile: (202) 973-0950
 5
                                              Email: vprentice@tzlegal.com
 6
                                              Jeff Ostrow*
 7                                            Jonathan M. Streisfeld*
 8                                            Joshua R. Levine*
                                              Daniel Tropin*
 9                                            KOPELOWITZ OSTROW
10                                            FERGUSON WEISELBERG
                                              GILBERT
11                                            1 West Las Olas Blvd. Suite 500
12                                            Fort Lauderdale, FL 33301
                                              Telephone: (954) 525-4100
13                                            Facsimile: (954) 525-4300
                                              Email: streisfeld@kolawyers.com
14
                                                      ostrow@kolawyers.com
15                                                   levine@kolawyers.com
16                                            Melissa S. Weiner*
17                                            PEARSON, SIMON &
                                              WARSHAW, LLP
18                                            800 LaSalle Avenue, Suite 2150
19                                            Minneapolis, Minnesota 55402
                                              Telephone: (612) 389-0600
20                                            Facsimile: (612) 389-0610
21                                            Email: mweiner@pswlaw.com

22                                            Daniel L. Warshaw (SBN 185356)
                                              PEARSON, SIMON &
23                                            WARSHAW, LLP
24                                            15165 Ventura Boulevard, Suite 400
                                              Sherman Oaks, CA 91403
25                                            Telephone: (818) 788-8300
26                                            Facsimile: (818) 788-8104
27                                            *pro hac vice application forthcoming
28                                            Counsel for Plaintiff and the Proposed Class
                             CLASS ACTION COMPLAINT
                                        18
